Citation Nr: 1042828	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  10-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In May 2010, the Veteran submitted additional evidence consisting 
of a statement provided by his wife which is relevant to the 
current claims on appeal.  Although the Veteran did not submit a 
waiver of his right to have the RO readjudicate his claims with 
this additional evidence, the statement is duplicative of the 
previous statements submitted by the Veteran's wife in support of 
the Veteran's claims.  See 38 C.F.R. § 20.1304(c) (2010).  
Moreover, as discussed below, the Board is granting the Veteran's 
claims for service connection.  Thus, the absence of a waiver 
with regard to the May 2010 statement by his wife does not 
prejudice the Veteran in this case, and the Board will proceed to 
adjudicate this appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The weight of the probative evidence of record shows that the 
Veteran's bilateral hearing loss is related to active duty 
service.

2.  The weight of the probative evidence of record shows that the 
Veteran's tinnitus is related to active duty service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues involving the Veteran's claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  This is so because the Board is 
taking action favorable to the Veteran by granting the issues at 
hand.  As such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  "[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed. Cir. 2006).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus.  In various lay 
statements, the Veteran reported that he was exposed to acoustic 
trauma during service, and that he has had bilateral hearing loss 
and tinnitus continuously since service discharge.  In an October 
2008 statement and an August 2009 notice of disagreement, he 
reported that he served as an armor crewman and turret mechanic 
during active duty service, and that he was exposed to loud noise 
due to tank turret maintenance, tank engine noise, and tank main 
gun firing.  He also noted that he was not provided with any 
hearing protection during active duty service.  In a December 
2008 statement, the Veteran again noted his inservice noise 
exposure and reported that he has had problems with his hearing 
ever since service discharge.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of bilateral hearing loss or tinnitus.  
The Veteran's October 1956 entrance examination reflects that his 
ears were normal on examination.  Whispered voice testing 
revealed findings of 15/15, bilaterally.  A July 1958 separation 
examination also shows that the ears were normal on examination.  
Whispered voice testing revealed findings of 15/15, bilaterally.  
In a report of medical history, completed at that time, the 
Veteran denied a history of ear, nose, or throat trouble and 
running ears.

In April 2009, the Veteran underwent a VA audiological 
examination.  The report notes that the Veteran was a turret 
mechanic during service, but that he did not have any combat.  
The report also indicates that the Veteran worked as a home 
construction carpenter with no recreational noise exposure.  On 
the authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
95
LEFT
45
60
70
90
105+

The puretone threshold average was 66 in the right ear and 81+ in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear, and 72 percent in the 
left ear.  The diagnosis was moderate to severe sensorineural 
hearing loss, bilaterally, which was worse in the left ear.  The 
examiner also noted that constant, longstanding bilateral 
tinnitus was present and that it was due to the same etiology as 
hearing loss.  After reviewing the Veteran's claims file, the VA 
examiner concluded that it was "less than likely that the 
current hearing loss and tinnitus are related to military service 
and more likely related to occupational noise &/or presbycusis."  
In support of the opinion, the examiner explained that "no 
military hearing tests were located" and the Veteran "did not 
serve in combat and has a history of occupational noise exposure 
as a carpenter."

In support of the Veteran's claims for service connection, the 
Veteran's wife submitted several lay statements.  In an October 
2008 statement, the Veteran's wife reported that the Veteran's 
hearing was "perfect before entering the U.S. Army" and that 
"[a]fter working as a turret mechanic during his time in service 
and returning home, he has suffered hearing loss . . . ."  In an 
August 2009 statement, she noted that she and the Veteran were 
married in June 1955, before he entered active duty service, and 
that he had excellent hearing at that time.  She also reported 
that, when he returned from active duty service, "he was clearly 
hard of hearing" and that he also complained about ringing in 
his ears.  In a May 2010 statement, the Veteran's wife again 
reported that the Veteran had no noticeable hearing loss prior to 
active duty service, and that she noticed that he was hard of 
hearing when he returned from active duty service in October 
1958.  In addition, she stated that the Veteran sought treatment 
for his hearing loss in the early 1960's, but that the treating 
physician had since passed away and that the Veteran's records 
were unavailable.  She noted that she remembered the doctor 
telling her that the Veteran had hearing loss at that time, and 
that the hearing loss was due to the Veteran's military service.

After a thorough review of the evidence of record, the Board 
concludes that service connection for bilateral hearing loss and 
tinnitus is warranted.  There is evidence of current diagnoses of 
tinnitus and bilateral hearing loss for VA purposes.  See 38 
C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  The 
evidence does not show that bilateral hearing loss was diagnosed 
within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's service 
treatment records are negative for any complaints of or treatment 
for bilateral hearing loss or tinnitus during service, the 
Veteran has provided competent and credible testimony that he was 
exposed to acoustic trauma during active duty service.  See 
Buchanan, 451 F.3d at 1336-37 (noting that the Board must 
determine whether lay evidence is credible due to possible bias, 
conflicting statements, and the lack of contemporaneous medical 
evidence, although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  Thus, the Veteran's lay testimony is 
credible evidence that he was exposed to loud noise while in the 
military.

The Board acknowledges that the April 2009 VA examiner found that 
it was "less than likely" that the Veteran's bilateral hearing 
loss and tinnitus were related to his military service and more 
likely that they were related to occupational noise and or 
presbycusis.  However, the April 2009 VA examiner failed to 
acknowledge or address the Veteran's inservice noise exposure and 
to consider the Veteran's statements and those provided by the 
Veteran's wife which denote continuity of hearing loss and 
tinnitus symptoms since active duty service.  Thus, the Board 
affords little probative weight to the VA examiner's April 2009 
opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).

The Board finds the Veteran's statements with respect to the 
history of his bilateral hearing loss and tinnitus as well as 
those of his wife, are credible to establish continuity of 
symptomatology since service discharge.  The statements are 
consistent and reflect that the Veteran has been continuously 
experiencing hearing loss symptoms and tinnitus since service 
discharge.  In addition, the Veteran and his wife are competent 
to establish the criteria for a current diagnosis of tinnitus in 
this case.  See Jandreau, 492 F.3d at 1377 (holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(lay testimony may establish the presence of tinnitus because 
ringing in the ears is capable of lay observation).  While the 
Veteran and his wife do not have the medical training required to 
make a diagnosis of bilateral hearing loss, they have provided 
competent and credible lay observations of bilateral hearing loss 
symptomatology which have occurred during the period from service 
discharge through the present.  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr, 21 Vet. App. at 305.  In 
that regard, although the Veteran and his wife may not have been 
able to diagnose his bilateral hearing loss, they were able to 
identify symptoms, such as difficulty hearing.  See Jandreau, 492 
F.3d at 1377.  The Veteran, through his representative in a July 
2010 statement, also noted that, while he had some occupational 
noise exposure after service discharge, it was not significant 
and was much less than his inservice noise exposure.  Thus, the 
Board accepts the Veteran's statements and the statements from 
his wife as competent and credible evidence that the Veteran has 
had bilateral hearing loss and tinnitus symptomatology 
consistently since service discharge, and there is no evidence in 
the record to contradict these assertions.  See Buchanan, 451 
F.3d at 1337.

Accordingly, as there is evidence of inservice incurrence of 
acoustic trauma, current diagnoses of bilateral hearing loss and 
tinnitus, and continuity of symptomatology since service 
discharge, service connection for bilateral hearing loss and 
tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


